286 F.Supp.2d 872 (2003)
DIRECTV, Plaintiff,
v.
Alfred HAINES, Defendant.
No. CIV. 03-71001.
United States District Court, E.D. Michigan, Southern Division.
October 8, 2003.
Norman C. Ankers, Bradley H. Darling, Honigman, Miller, Detroit, MI, for Plaintiff Counsel.
Alfred Haines, In-Pro-Per, Monroe, MI, for Defendant Counsel.

OPINION AND ORDER
FEIKENS, District Judge.
Defendant Haines requests judicial notice be taken of a bond he has executed for the benefit of plaintiff DirecTV, and requests a stay in proceedings until DirecTV posts a similar bond for his benefit. Because such a bond is not required by law, I deny both motions.

I. Analysis
Defendant Haines argues that any time a party files claims or counterclaims against another party, the filing party is required to post a bond to indemnify the other party for damages incurred as a result of the claims. However, such a bond is required only if the court issues a preliminary injunction against one of the parties. These bonds are intended as compensation if the restrained party is proven to be in the right, and therefore the court-imposed restraints were wrongful. F.R.C.P. 65(c). Because no preliminary injunctions have issued in this case, and therefore no party is currently restrained by this Court, no bond is required.


*873 II. Conclusion
Defendant's motions for judicial notice and a stay of proceedings are DENIED.
IT IS SO ORDERED.